UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Protective Order

                v.                                                                  20 Cr. 160

 JORGE NAVARRO,
 ERICA GARCIA,
 MARCOS ZULUETA,
 MICHAEL TANNUZZO,                                                 USDC SDNY
 GREGORY SKELTON,                                                  DOCUMENT
 ROSS COHEN,                                                       ELECTRONICALLY FILED
 SETH FISHMAN,                                                     DOC #:
 LISA GIANNELLI,                                                   DATE FILED: 3/25/2020
 JORDAN FISHMAN,
 RICK DANE, JR.,
 CHRISTOPHER OAKES,
 JASON SERVIS,
 KRISTIAN RHEIN,
 MICHAEL KEGLEY, JR.,
 ALEXANDER CHAN,
 HENRY ARGUETA,
 NICHOLAS SURICK,
 REBECCA LINKE, and
 CHRISTOPHER MARINO,

                            Defendants.



       Upon the application of the United States of America, the Court hereby finds and orders as

follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (i) affects the privacy, confidentiality and business interests of individuals and
entities; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of

uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and

(iv) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material described in subparagraphs (i) through (iv) of Paragraph 1

(“Disclosure Material”), above, that is not sensitive disclosure material may be disclosed by

counsel to:


                                                 2
           (a) The defendant;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action;

           (c) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed only as follows:

           (a) The defendant;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

disclosure material or sensitive disclosure material pertinent to any motion before the Court should

initially be filed under seal, absent consent of the Government or Order of the Court. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including ESI disclosure material, within 30 days of the expiration of the period for direct appeal

from any verdict in the above-captioned case; the period of direct appeal from any order dismissing

any of the charges in the above-captioned case; or the granting of any motion made on behalf of

the Government dismissing any charges in the above-captioned case, whichever date is later.


                                                 3
         7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order.

         8. This Order places no restriction on a defendant’s use or disclosure of ESI or other

disclosure material that is not sensitive disclosure material and that originally belonged to the

defendant or that is in the form of a communication, including email, to which a defendant was a

party.

                                    Retention of Jurisdiction

         9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


SO ORDERED:

Dated: New York, New York
       March 25, 2020
                                                 _______________________________________
                                                 THE HONORABLE MARY KAY VYSKOCIL
                                                 UNITED STATES DISTRICT JUDGE




                                                4
